Case 1:19-cv-00412-JJM-PAS Document 6 Filed 01/13/20 Page 1 of 1 PagelD #: 16

19-076

UNITED STATES DISTRICT COURT
VOR THE DISTRICT OF RHODE ISLAND

 

“THE FUJOE LOCAL 57 HEALTH AND WELFARE
FUND, James J. White, Chairman, and Stephen A. Cardi,
Steven Rogers and Michael D. D’ Ambra, Trustees; THE
IUOE LOCAL 57 PENSION FUND, James J. White,
Chairman, and Antonio B. Cardi, Steven Rogers and
Michael A. Gammino, U1, Trustees; THE IUOE LOCAL
57 ANNUITY FUND, James J. White, Chairman, and
Antonio B. Cardi, Steven Rogers and Michael A.
Gammino, Ill, Trustees; THE TUOE LOCAL 37 LEGAL
SERVICE FUND, James J. White, Chairman, and
Michael A. Gammino, IT], and Steven Rogers, Trustees;
THE IVOE LOCAL 57 APPRENTICESHIP FUND,
James J. White, Chairman, and Steven Rogers, Stephen
A. Cardi and Brad Bilodean, Trustees; THE IUOE
LOCAL 57 UNION ADMINISTRATION FUND, James
J. White, Chairman and Steven Rogers, Trustee; THE
TUOE LOCAL 57 POLITICAL ACTIGN AND
EDUCATION FUND, James J. White, Chairman, and
Steven Rogers, Trustee; THE TUOE LOCAL 57
INDUSTRY ADVANCEMENT FUND, James J. White,
Chairman, and Michael A. Gammino II], Trustee; and
THE TUQE LOCAL 57

Plaintiffs,

Vv. CLA. Now: 1:19-ev-00412
ROSCITI CONSTRUCTION COMPANY, LLC

Defendant.

 

DISMISSAL STIPULATION

Now come the parties in the above referenced caption, and hereby dismiss this matter
with prejudice, no cost.

Plaintiffs, Defendant,
By their attorney,

eee LLL | ppg

Ryan C. Hurley(7359) ‘Rositi Cofstruction Company LLe
Kiernan, Plunkett & Redihan LLP

146 Westminster Street, 5" Floor

Providence, Ri 02903

T: 401-831-2900

thurley@kpriaw.com

 
